TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 30, 2015



                                     NO. 03-15-00283-CR


                               Richard Guy Jensen, Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on March 31, 2015, denying appellant’s

motion to reconsider community supervision. Having reviewed the record, it appears that the

Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.